SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB T Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the period ended September 30, 2006 o Transition report under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission file number: 000-30805 DUTCH GOLD RESOURCES, INC. (FORMERLY SMALL TOWN RADIO, INC.) (Exact name of small business issuer as specified in its charter) Nevada 58-2550089 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite Atlanta,
